Rosenberry, J.
(dissenting). I am of the opinion that the finding of the trial court to the effect that the notes and mortgage in question were delivered to take effect at once, without reference to whether or not a divorce should thereafter be granted, is in accord with the clear preponderance and great weight of the evidence and not against it. All parties supposed that a divorce would thereafter be granted, not because it was a matter of contract, but because upon the undisputed facts the wife was entitled to a divorce, and I am of the opinion that the trial court was right in holding that no promise to obtain a divorce was any part of the consideration given for the notes and mortgages. Upon the facts as found by the trial court, the plaintiff here was entitled to the judgment which was given him, which in my opinion should be affirmed.
I am authorized to say that Mr. Justice Siebecker concurs in this dissenting opinion.